MID-AMERICA APARTMENT COMMUNITIES, INC. A self-managed equity REIT PRESS RELEASE MID-AMERICA REPORTS THIRD QUARTER RESULTS Mid-America Apartment Communities, Inc. (NYSE: MAA), or Mid-America, reported net income available for common shareholders for the quarter ended September 30, 2007, of $8,409,000, or $0.33 per common share, as compared to net income available for common shareholders of $2,139,000, or $0.09 per common share, for the same quarter of 2006. In the third quarter of 2007, Mid-America recorded gains of $5,714,000 on the disposition of two properties. For the nine months ended September 30, 2007, net income available for common shareholders was $21,870,000, or $0.86 per common share, as compared to $6,176,000, or $0.26 per common share, for the nine months ended September 30, 2006. In the first nine months of 2007, Mid-America recorded gains from the disposition of four properties, the sale of land, the sale of joint venture assets and an incentive fee totaling $15,819,000. During this same period, Mid-America recorded a charge of $123,000 for debt extinguishment compared to $551,000 in the same period a year ago. Funds from operations, or FFO, the widely accepted measure of performance for real estate investment trusts, was $25,578,000, or $0.91 per share/unit, for the third quarter of 2007, as compared to $21,972,000, or $0.82 per share/unit, for the same quarter of 2006. For the nine months ended September 30, 2007, FFO was $73,066,000, or $2.62 per share/unit, compared to $64,630,000, or $2.50 per share/unit, for the nine months ended September 30, 2006. Results for 2007 include FFO of $0.04 per share/unit of incentive fee from the successful ending of a joint venture and $0.01 per share/unit from the sale of excess land. In the first nine months of 2006, Mid-America recorded a charge of $0.02 per share/unit relating to debt extinguishment. A reconciliation of FFO to net income and an expanded discussion of the components of FFO can be found later in this release. Highlights: · Strong operating results helped to generate an 11% increase in FFO per share/unit over the same quarter a year ago. · The third quarter FFO result is a record high quarterly performance for Mid-America. · Same store net operating income, or NOI, grew rapidly in the third quarter; increasing 7.1% over the same quarter in the prior year, despite the strong performance in the prior year. · Physical occupancy at the end of the quarter for the same store portfolio was 96.4%, up 0.6% compared to the same quarter a year ago. · Strong pricing momentum continued as leasing concessions declined 26% on a same store basis and effective rent increased by 3.4% from the third quarter of 2006. · Mid-America’s property repositioning initiative made good progress with 1,507 apartment units renovated year to date. Since the inception of the program, Mid-America has renovated a total of 2,732 apartment units, capturing rent increases averaging 15%. · During the quarter, Mid-America completed the acquisition of two properties, one in Houston, TX, and one (in lease-up) in a high-growth suburb of Charleston, SC. Mid-America sold two older communities in Jackson, MS. · Mid-America held a successful institutional investor day showcasing its properties in Raleigh, NC, including Brier Creek Phase II, a 200-unit development property which has substantially completed construction and was 67% leased for completed units at the end of the third quarter, ahead of plan. · Mid-America’s fixed charge coverage ratio was a record 2.3 for the quarter, up from 2.17 for the same quarter a year ago. Acquisitions: Mid-America Acquires Two Additional Properties Early in the third quarter, Mid-America purchased Chalet at Fall Creek, a 268-unit apartment community built in 2006 and located in the high-end planned community development of Fall Creek in the northeast Houston metro area. In late September, Mid-America completed the purchase of Farmington Village, a 280-unit new apartment community in a high-growth suburb of Charleston, SC, which was 78% occupied at the end of the third quarter and just finishing construction. Dispositions: Mid-America Continues to Upgrade Portfolio On July 16, 2007, Mid-America closed on the sale of Somerset and Woodridge, both communities located in Jackson, MS, with an average age of 23 years, for $14.6 million. Fund I: Acquisition Candidates Mid-America Multifamily Fund I, LLC, or Fund I, held off completing its first acquisition during the quarter due to market pricing uncertainty. Several acquisition candidates are under consideration, with the likelihood of a closing in the next few months. New Development: Performing Ahead of Plan Leasing continued to perform ahead of plan at Brier Creek II (200 apartments in Raleigh, NC), with construction now substantially complete. Leasing was ahead of schedule, with 119 units leased at the end of the quarter. St. Augustine II (124 apartments in Jacksonville, FL) and Copper Ridge I (216 apartments in Dallas, TX) commenced construction during the third quarter. Property Redevelopment:
